Citation Nr: 9916586	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  93-20 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971 and from April 1974 to June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision of the 
Chicago, Illinois, Regional Office (RO), of the Department of 
Veterans Affairs (VA), that, in pertinent part, denied 
service connection for malaria.

In July 1993, the veteran testified at a personal hearing 
before the undersigned Member of the Board sitting in 
Chicago, Illinois.  A transcript is of record.

In September 1995, the Board, in connection with the claim 
for entitlement to service connection for malaria, remanded 
the case for additional medical records.  These records are 
associated with the claims file; accordingly, the matter is 
ready for further appellate action.


FINDING OF FACT

The veteran has not provided competent medical evidence 
demonstrating a diagnosis of malaria related to active 
service. 


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for malaria.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records, to include an August 1970 report of 
medical history, shows that the veteran reported having 
soaking sweats/night sweats at that time.  Entrance and 
separation reports are silent as to complaints, diagnoses, 
and/or treatment for malaria. 

An August 1974 VA examination report shows no diagnosis of 
malaria and reflects no history of injury in service.  The 
veteran did not make complaints pertinent to malaria.  

A February-March 1975 VA Hospital Summary indicates that the 
veteran complained of painful feet; there were no complaints 
or findings of malaria.

In a May 1976 VA consultation report, the examiner noted that 
the "veteran who had malaria in service" complained of 
chills, cough, and fever.  The diagnosis was upper 
respiratory infection with mild laryngitis.  It was noted 
that malaria needed to be ruled out because of the veteran's 
complaints.  A follow-up visit three days later revealed a 
negative malaria smear and chest x-ray; he was able to return 
to work.

During a January 1992 VA special infectious disease 
examination, it was noted that a February-March 1975 hospital 
file, revealed that the veteran had malaria in Vietnam and 
was hospitalized for one week.  The veteran was asymptomatic, 
no thick smear for malaria was done, and no date or further 
details were recorded regarding the hospitalization.  No 
subsequent narrative hospital summaries pertinent to malaria 
were present.  The veteran explained that he had his first 
episode of malaria in October or November 1969 and was 
hospitalized for eight days.  He stated that he was given 
antimalarial therapy, but not given a prophylactic eight-day 
routine treatment for malaria when he returned from the 
malaria-endemic areas.  

During the January 1992 examination, a thick smear for 
malaria and blood work was ordered.  Malaria was diagnosed by 
history.  The current status was no recurrences of malaria 
since the initial episode, as the thick smear showed no 
malarial parasites.

At his July 1993 personal hearing, the veteran stated that he 
had had recurrences of malaria since discharge to include 
night sweats, both hot and cold, for the past 20 years.

Pertinent Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if the condition is observed 
during service or any applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

Analysis

In this case, the Board finds that the veteran has not 
submitted competent medical evidence demonstrating a current 
diagnosis of malaria related to active service.  A review of 
the claims file reflects that the veteran tested negative for 
malaria in 1976.  Moreover, the examiner of the most recent 
VA examination recognized the veteran's history of malaria in 
service, ordered a blood smear for malaria, however the blood 
smear showed no malarial parasites.  It was noted that there 
were no recurrences of malaria since the initial episode.  
Other competent medical evidence of record does not even 
mention malaria.  The Board notes that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110; see Degmetich 
v. Brown, 104 F.3d 1328 (1997); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board acknowledges the veteran's contention that his 
recurring night sweats are a result of malaria incurred in 
service.  As a lay person, the veteran can provide evidence 
of visible symptoms, such as night sweats.  See Dean v. 
Brown, 8 Vet. App. 449, 455 (1995); Espiritu, 2 Vet. App. 
492.  However, without medical knowledge, he is not competent 
to offer opinions or to make such conclusions regarding 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (holding that lay persons are not competent 
to offer medical opinions).  Malaria has been diagnosed by 
history only, with no findings of an active process in either 
service or post service medical records.  

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claim appears to be not well-
grounded where an appellant has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1966); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1966).  
As indicated above, upon prior Board remand, additional 
medical records were requested and are associated with the 
claims file.  The veteran has not indicated the existence of 
any additional evidence that would well ground this claim, 
therefore, the Board finds that it has met its duty to assist 
the veteran in the completion of his application.  
38 U.S.C.A. § 5103.

Accordingly, as there is no competent evidence of a current 
diagnosis of malaria, the veteran's claim is implausible and 
not well-grounded.  Therefore, the claim must be denied.  
38 U.S.C.A. § 5107(a). 


ORDER

Entitlement to service connection for malaria is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

